DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-34 are presented for examination.  The amendment filed on 11/4/2020 cancelled claims 1-5 and added claims 6-34.
Newly submitted claims 6-34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons listed below:
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment

Original claims 1-5 recite “monitoring an analog voltage signal for manipulation by a trojan circuit, develop plurality of digital outputs over a selected period of time, representative of said analog voltage signal, develop a first average value of said plurality of digital outputs over said selected period time, and develop a register output, said register output comprising said stored first average value, and develop an alert indicative of anomalous behavior of said analog voltage signal”.  
New claims 6-34 recite, “generating a hardware trojan model in the emulator host system, inserting the hardware trojan model into the instrumented golden circuit model at a 

trojan location, analyzing the collected infected golden circuit operation information to generate an infected golden circuit signature” (see also Figures 7-8 of the instant application).
The original claims 1-5, describe a way in which to, “monitor an analog voltage signal for manipulation by a trojan circuit”.  In contrast, the new claims are focused on operating an emulator host to emulate an operation of the golden circuit model, to collect baseline golden circuit information to generate a baseline golden circuit signature”.
Therefore, new claims 6-34 introduce a new and distinct concept from what was originally presented in now-cancelled claims 1-5.  Since the Applicant has received on 6/9/2020 a non-final office action on the merits from the Examiner, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, for at least the reasons stated supra, claims 6-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142 (b) and MPEP 821.03.  As the original claims are cancelled and the newly added claims are not drawn to the elected invention, this amendment is non-responsive.









Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

                                                      Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 
at http ://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for 

2/2/2021
/JJ/
AU 2439

/RODERICK TOLENTINO/            Primary Examiner, Art Unit 2439